6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 1 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 2 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 3 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 4 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 5 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 6 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 7 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 8 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 9 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 10 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 11 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 12 of 13
6:19-cr-00251-KFM   Date Filed 03/14/19   Entry Number 1   Page 13 of 13




                    ATTACHMENT "A"




              7 Pearls Lane,
         Greenville, South Carolina
